Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim Status
1.	This is in response to application filed on 4/9/2021 in which claims 1-16 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 6, 9 and 14 are objected to because of the following informalities:
The Claims recite “the the”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin et. al., (US 2010/0083137), (hereinafter, Shin) in view of Abiri et al., (US 2015/0095416), (hereinafter, Abiri) and further in view of Takeuchi (US 2011/0113097), (hereinafter, Takeuchi).

Regarding claims 1 and 9,  Shin discloses a transmitting-side electronic device/method (= a session is established between user MO and user MT1 and MT2, see [0170]), the transmitting-side electronic device comprising: 
a display (= controller 180 displays two video sharing keys, see [0169-70]);
 a communication interface (= controller 180 displays two video sharing keys, see [0169-70]) and
 at least one processor, wherein the at least one processor is configured to: display, on the display, a screen of a communication application for communication among a plurality of electronic devices (= controller 180 displays two video sharing keys 62 corresponding to the users of MT1 and MT2, see [0170-71]) and 
display, on the display, a plurality of sharing objects to be shared with a receiving-side electronic device in the screen of the communication application (= when user MO presses key 62 to perform video sharing with multiple users MT1 to MT3, the controller 180 displays the multi-video share menu including the items of video share target and the shared video, see [0216]).
Shin explicitly fails to disclose the claimed limitations of:
 “receive a selection on a first sharing object of the plurality of sharing objects, in response to receiving the selection on the first sharing object,
 share first multimedia content corresponding to the first sharing object with the receiving-side electronic device via the communication interface, and 
display the first multimedia content corresponding to the first sharing object on the screen of the communication application while sharing the first multimedia content with the receiving-side electronic device”.
However, Abiri, which is an analogous art equivalently discloses the claimed limitations of:
“receive a selection on a first sharing object of the plurality of sharing objects, in response to receiving the selection on the first sharing object (= user selects a particular multimedia content including images or videos to share with a device associated with the listing, see [0062 and 0073]),
 share first multimedia content corresponding to the first sharing object with the receiving-side electronic device via the communication interface” (= sharing component 262 may share the multimedia content with any number of devices and account via various communication means, see [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abiri with Shin for the benefit of achieving a communication system that includes data sharing method that is based on proximity of mobile devices.
The combination of Shin and Abiri explicitly fails to disclose the claimed limitations of:  
“display the first multimedia content corresponding to the first sharing object on the screen of the communication application while sharing the first multimedia content with the receiving-side electronic device”.
However, Takeuchi, which is an analogous art equivalently discloses the claimed limitation of:
 “display the first multimedia content corresponding to the first sharing object on the screen of the communication application while sharing the first multimedia content with the receiving-side electronic device” (= system 100 includes devices 200 and 300, see [0160 and 0163]; and screen displayed on device 300a during data sharing process on transmitting terminal side via photo application, see [0327 and 0332]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takeuchi with Shin and Abiri for the benefit of achieving a communication system that enables terminal devices to properly reproduce and display data.

Regarding claims 2 and 10, as mentioned in claim 1, Shin further discloses the transmitting-side electronic device, wherein the at least one processor is configured to share at least one of file, a screen, or an audio streaming with the receiving-side electronic device in real time (see, [0150]). 
 
Regarding claims 3 and 11, as mentioned in claims 1 and 9, Shin further discloses the transmitting-side electronic device/method, wherein the at least one processor is further configured to: 95receive a phone number for the receiving-side electronic device; and display, on the screen of the communication application, a contact image corresponding to the phone number (see, [0163]). 

 Regarding claims 4 and 12, as mentioned in claims 1 and 9, Shin explicitly fails to disclose the transmitting-side electronic device/method wherein the at least one processor is further configured to: in response to receiving the selection on the first sharing object, display the first multimedia content corresponding to the first sharing object in the screen of the communication application in real time.
However, Abiri, which is an analogous art equivalently discloses the transmitting-side electronic device/method wherein the at least one processor is further configured to: in response to receiving the selection on the first sharing object, display the first multimedia content corresponding to the first sharing object in the screen of the communication application in real time (see, [0062 and 0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Abiri with Shin and Takeuchi for the benefit of achieving a communication system that includes data sharing method that is based on proximity of mobile devices.

 Regarding claims 5 and 13, as mentioned in claims 1 and 9, the combination of Shin and Abiri explicitly fails to disclose the transmitting-side electronic device/method wherein the at least one processor is further configured to: display the first multimedia content corresponding to the first sharing object on the screen of the communication application concurrently with transmitting the first multimedia content to the receiving-side electronic device.
            However, Takeuchi, which is an analogous art equivalently discloses the transmitting-side electronic device/method wherein the at least one processor is further configured to: display the first multimedia content corresponding to the first sharing object on the screen of the communication application concurrently with transmitting the first multimedia content to the receiving-side electronic device (see, [0248-50]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takeuchi with Shin and Abiri for the benefit of achieving a communication system that enables terminal devices to properly reproduce and display data.

 Regarding claims 6 and 14, as mentioned in claims 1 and 9, the combination of Shin and Abiri explicitly fails to disclose the transmitting-side electronic device/method wherein the at least one processor is further configured to: receive input data including an external input related to the the first multimedia content while the first multimedia content is displayed; and mark the external input on the first multimedia content in response to receiving the input data.
            However, Takeuchi, which is an analogous art equivalently discloses the transmitting-side electronic device/method wherein the at least one processor is further configured to: receive input data including an external input related to the the first multimedia content while the first multimedia content is displayed; and mark the external input on the first multimedia content in response to receiving the input data (see, [0237-38]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takeuchi with Shin and Abiri for the benefit of achieving a communication system that enables terminal devices to properly reproduce and display data.

 Regarding claims 7 and 15, as mentioned in claims 1 and 9, the combination of Shin and Abiri explicitly fails to disclose the transmitting-side electronic device/method wherein the at least one processor is further configured to: 96receive a user input on the first multimedia content; in response to the user input on the first multimedia content, transmit information associated with the user input to the receiving-side electronic device; and display first updated multimedia content generated based on the user input on the first multimedia content. 
            However, Takeuchi, which is an analogous art equivalently discloses the transmitting-side electronic device/method wherein the at least one processor is further configured to: 96receive a user input on the first multimedia content; in response to the user input on the first multimedia content, transmit information associated with the user input to the receiving-side electronic device; and display first updated multimedia content generated based on the user input on the first multimedia content (see, [0250-52]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takeuchi with Shin and Abiri for the benefit of achieving a communication system that enables terminal devices to properly reproduce and display data.

Regarding claims 8 and 16, as mentioned in claims 1 and 9, Shin further discloses the transmitting-side electronic device/method wherein the at least one processor is further configured to: transmit a request for connecting with the receiving-side electronic device via the communication application; and in response to receiving a connection acceptance from the receiving-side electronic device, connect to the receiving-side electronic device (see, [0187-88]).  

                                    CONCLUSION 
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.